Citation Nr: 1220576	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision from the Columbia, South Carolina, RO that denied service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, all to include as due to service-connected diabetes mellitus.  

In September 2007, the Board, in pertinent part, remanded the issues of entitlement to service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, all to include as due to service-connected diabetes mellitus, for further development.  

In an September 2008 decision, the Board, in pertinent part, denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, all to include as due to service-connected diabetes mellitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court, in pertinent part, vacated and remanded the Board's September 2008 decision as to those issues.  In July 2011, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper extremity is attributable to his service-connected diabetes mellitus.  

2.  The Veteran's peripheral neuropathy of the left upper extremity is attributable to his service-connected diabetes mellitus.  

3.  The Veteran's peripheral neuropathy of the right lower extremity is attributable to his service-connected diabetes mellitus.  

4.  The Veteran's peripheral neuropathy of the left lower extremity is attributable to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2011). 

2.  Peripheral neuropathy of the left upper extremity is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2011).

3.  Peripheral neuropathy of the right lower extremity is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2011). 

4.  Peripheral neuropathy of the left lower extremity is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran is service-connected for diabetes mellitus.  He contends that he has peripheral neuropathy of the right and left upper and lower extremities that are related to service, or, more specifically, that are related to his service-connected diabetes mellitus.  The Veteran specifically maintains that he began having symptoms of peripheral neuropathy of the bilateral upper and lower extremities in approximately 1995.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of peripheral neuropathy of the bilateral arms and the bilateral legs.  

Post-service private and VA treatment records show treatment for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  

For example, a November 2008 VA treatment entry indicates that the Veteran had diabetes mellitus with neuropathy.  The Veteran reported that his glucose monitoring showed that he was doing well with fasting blood sugars of 96 to 126.  He reported that he had not had any hypoglycemia and that he was watching his diet.  The assessment included diabetes mellitus, type 2, with peripheral neuropathy.  

An April 2010 VA treatment entry reflects that the Veteran reported that his peripheral neuropathy seemed to be worse.  He stated that the sensation, as well as the burning, in his hands and feet had worsened.  The Veteran indicated that he was still having neuropathy in his hands and feet.  The impression included diabetes mellitus, in good control, and peripheral neuropathy.  

An August 2011 VA neurological examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had peripheral neuropathy symptoms involving both upper extremities and both lower extremities.  He estimated that the symptoms began in approximately 1995.  The Veteran stated that he had occasional pain involving both upper extremities.  He indicated that the pain would occur two to three times per day and would last ten to fifteen minutes on each occasion.  He described the pain as a five out ten.  It was noted that there was no identified precipitant.  The Veteran indicated that he pain involving both lower extremities in their entirety.  He stated that the pain was a six out of ten, and that it was equal in intensity in both lower extremities.  The examiner reported that the Veteran currently denied any numbness, tingling, or burning sensations in the lower extremities, but that prior medical records showed occasional burning and tingling.  The examiner related that the Veteran did maintain that he had occasional numbness involving his hands, bilaterally, which would occur independently of the upper extremity pain.  It was noted that the Veteran reported that the hand numbness which occurred intermittently.  

The examiner discussed the Veteran's medical history in some detail.  The impression included polyneuropathy secondary to diabetes mellitus, and hand numbness, bilaterally, intermittent.  As to the diagnosed polyneuropathy secondary to diabetes mellitus, the examiner indicated that there was a past history of occasional sensory symptoms involving the feet and that such would be readily attributable to polyneuropathy.  The examiner stated that there was also a past and current history of occasional sensory symptoms involving the hands.  The examiner reported that the sensory symptoms involving the hands possibly were related to polyneuropathy, but that the current intermittent symptoms would be less likely to be due directly to polyneuropathy.  It was noted that the Veteran had chronic pain involving the lower extremities in their entirety.  The examiner reported that it was questionable whether such pain was due to polyneuropathy as he would generally not expect such a distribution of pain in relationship to polyneuropathy.  It was noted that it was doubtful that the Veteran's upper extremity pain was related to his polyneuropathy.  The examiner maintained that on examination, there was no confirmation of polyneuropathy.  The examiner stated that the Veteran's reflexes and strength were normal, and that his vibratory sensation and Romberg were perhaps slightly impaired, but not of sufficient intensity to be definite.  

As to the diagnosed bilateral hand numbness, intermittent, the examiner remarked that polyneuropathy might reflect a predisposing factor, but would not ordinarily be expected to cause intermittent symptoms.  The examiner stated that consideration should be given to carpal tunnel syndrome or less likely ulnar neuropathy.  The examiner noted, however, that the Veteran did not have any particular sensory pattern and that there was no evidence of myelopathy.  

The examiner indicated that the Veteran had a well-established diagnosis of diabetes mellitus which had been present for almost twenty years.  The examiner stated that the great majority of individuals with diabetes mellitus, especially if present for twenty years, would have polyneuropathy as a complication.  The examiner commented that based merely on the Veteran's diabetic history and duration there was a high probability that he had polyneuropathy.  It was noted that the Veteran's diabetes mellitus was service-connected in relation to his exposure to Agent Orange and that polyneuropathy would be directly attributable to diabetes mellitus.  

The examiner reported that it was difficult to determine the symptoms that might be related to the Veteran's diagnosis of diabetic polyneuropathy.  The examiner stated that there was a past history of sensory symptoms involving the feet which would be readily consistent with polyneuropathy.  It was noted that the chronic pain the Veteran experienced in both lower extremities in their entirety would be atypical for polyneuropathy, but could not totally be ruled out.  The examiner maintained that the intermittent hand numbness was unlikely to be due directly to polyneuropathy, but the presence of an underlying polyneuropathy would increase the likelihood of superimposed processes such as carpal tunnel syndrome.  

The examiner remarked that from a theoretical basis, it was highly likely that the Veteran had diabetic polyneuropathy.  The examiner stated, however, that confirmation of such a diagnosis was more difficult.  It was noted that individuals could have polyneuropathy and yet have a normal examination. 

The examiner commented that, in conclusion, the Veteran had chronic diabetes mellitus and that it was almost certainly complicated by diabetic polyneuropathy.  The examiner indicated that the diagnosis of diabetic polyneuropathy was not confirmed by examination at the present time or by a prior electromyography.  The examiner stated, however, that polyneuropathy could readily exist despite a normal examination and a normal electromyography.  The examiner maintained that it was more problematic to determine the extent of the symptoms that might be attributable to the diabetic polyneuropathy.  

The Board observes that after a review of the Veteran's entire claims file, a VA examiner, as noted pursuant to the August 2011 VA neurological examination report, specifically indicated that the Veteran had chronic diabetes mellitus and that it was almost certainly complicated by diabetic polyneuropathy (of the bilateral hands and feet).  The examiner also commented that based merely on the Veteran's diabetic history and duration there was a high probability that he had polyneuropathy.  The examiner noted that the Veteran's diabetes mellitus was service-connected in relation to his exposure to Agent Orange and that polyneuropathy would be directly attributable to diabetes mellitus.  The Board finds that the VA examiner's opinions are very probative in this matter.  Additionally, the Board observes that recent VA treatment records, to include entries dated in November 2008 and April 2010, have also related assessments of diabetic neuropathy of the hands and feet.  

Based on the totality of the evidence, the Board finds that the Veteran's current peripheral neuropathy of the right and left upper extremities, and his peripheral neuropathy of the right and left lower extremities, are due to his service-connected diabetes mellitus.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's peripheral neuropathy of the right and left upper extremities, and peripheral neuropathy of the right and left lower extremities, are due to or the result of his service-connected diabetes mellitus.  Thus, secondary service connection is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.  


ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted.  

Service connection for peripheral neuropathy of the left upper extremity is granted.  

Service connection for peripheral neuropathy of the right lower extremity is granted.  

Service connection for peripheral neuropathy of the left lower extremity is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


